Citation Nr: 0624342	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD). 

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1. The veteran did not engage in combat.

2. The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that she has PTSD as a result of her 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran does not assert, and her service records do not 
show, that she participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran asserts that she has PTSD as a result of a 
personal assault and sexual harassment.  In Patton v. West, 
12 Vet. App. 272 (1999), the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1) (now M21-1MR).  The Court has also held that 
these provisions of the VA Adjudication Procedure Manual, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran's claimed stressor is that she was 
verbally and sexually harassed by a supervisor (hereinafter 
identified as "Sergeant M") during her service at Ft. 
Bragg.  More specifically, she asserts that she was 
repeatedly propositioned to perform sexual acts by Sergeant 
M, who offered to give her lighter duties in return, and who 
alternatively threatened to have her transferred to Germany.  
She states that on several occasions she was subject to 
unwanted physical contact by Sergeant M, specifically, that 
he placed his hands on several areas of her body.  She 
reports that she complained to her first sergeant and 
commanding officer, but that nothing was done.  

A lay statement from the veteran's husband, received in June 
2003, states the following: he married the veteran in 
February 1971; she reported that she was being sexually 
harassed by Sergeant M during her service at Ft. Bragg; his 
commanding officer ordered him not to confront Sergeant M or 
he could lose his security clearance and ruin his career; the 
veteran lost a promotion due to her refusal to give in to 
Sergeant M's demands; the veteran left the service due to 
Sergeant M's harassment, although they went the "'recent 
marriage' route."  

The Board initially notes that the veteran has not asserted 
that she ever filed a written complaint or police report, or 
that any other written records exist of her complaints.  It 
therefore appears that corroboration is not feasible, and 
that the claimed stressor cannot be documented.  Therefore, 
referral to the U.S. Army and Joint Services Records Research 
Center (JSRRC) is not warranted.  See M21-1MR, Part 
IV.ii.1.D.15.a.  

The claims file includes the veteran's discharge, service 
medical records, and personnel records.  The veteran's 
personnel record (DA 20) indicates that she began serving at 
Ft. Bragg on  May 6, 1971, where she remained until her 
discharge, and that her principal duties while at Ft. Bragg 
were dental specialist and dental hygienist.  The service 
records include a copy of her marriage certificate, which 
shows that she was married in February 1971.  Her personnel 
file indicates that she was incrementally promoted from E1 to 
E4, with no demotions, and that her promotion to E4 took 
place in July 1971.  Her efficiency during this time is 
characterized as "excellent."  An April 1972 memo regarding 
her efficiency rating also characterizes her efficiency as 
"excellent."  Another April 1972 memo, as well as 
associated documents, shows that the veteran requested 
"separation for reason of marriage," and that her requested 
was approved.  

The veteran has not asserted that she ever received any 
relevant medical treatment, and her service medical records 
do not show treatment for psychiatric symptoms.  Her 
separation examination report, dated in April 1972, indicates 
that her psychiatric condition was "NE" (presumably "not 
examined").  

In summary, the service and service medical records do not 
mention treatment for an assault, nor do they contain any 
indication that the veteran was the victim of an assault or 
harassment.  There is no other contemporaneously dated 
evidence to show that the claimed stressor occurred.  The 
Board therefore finds that the evidence is insufficient to 
show that the claimed stressor is verified.  See M21-1MR, 
Part III.iv.4.H.29.e; and Part IV.ii.1.D.17.b.  

The non-service medical evidence includes VA and non-VA 
reports, dated between 1999 and 2005.  This evidence shows 
that the veteran first received treatment for psychiatric 
symptoms no earlier than 1999, at which time she complained 
of problems with her son.  See reports from Evelyn Cintron, 
M.D., dated between 1999 and 2001.  Dr. Cintron's reports 
contain assessments of situational anxiety and depression.  
There were no complaints or reports of sexual harassment or 
assault at that time.  The earliest diagnosis of PTSD is 
found in VA progress notes, dated in 2001, with competing 
Axis I diagnoses of major depressive disorder and alcohol 
abuse in remission.  See e.g., July 2001 VA progress note; 
see also report from Michael H. Brophy, M.D, dated in July 
2003.  Reports from a social worker at the Vet Center, dated 
in July 2003 and September 2005, essentially assert that the 
veteran has PTSD that is related to her service. 

To the extent that a social worker from the Vet Center may 
have concluded that the veteran has PTSD due to personal or 
sexual assault during service, her opinion was based on an 
oral history as provided by the veteran, without any other 
detailed, corroborating and reliable medical history, and it 
is unaccompanied by a rationalized explanation or citation to 
clinical findings during service or to evidence of verified 
behavioral changes during and reasonably after service.  In 
this regard, as previously noted, the veteran was not treated 
for any psychiatric symptoms during service, and her first 
post-service treatment for psychiatric symptoms is dated in 
1999, which is approximately 26 years after separation from 
service.  In addition, although the Board has searched the 
claims file for the various types of evidence which may be 
evidence of sexual harassment, such as evidence of behavioral 
changes or difficulties in service, there is no objective 
evidence dated contemporaneously with service to support her 
claim.  The Board therefore finds that this report does not 
outweigh the evidence, particularly the lack of corroborating 
evidence of inservice stressor, which shows that the veteran 
does not have PTSD due to sexual harassment or assault during 
her service.

Although the Board has considered the veteran's oral and 
written testimony submitted in support of the arguments that 
she has PTSD as a result of her service, the Board has 
determined that all of the elements required for service 
connection for PTSD have not been met.  See 38 C.F.R. 
§ 3.304(f).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for PTSD must be denied.

In reaching this decision, the Board has considered the oral 
and written testimony of the appellant, and the lay 
statement.  However, lay statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claim.  The RO's letter 
also informed the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of her claim.  She was 
asked to identify all relevant evidence that she desired VA 
to attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   No 
further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claim for service connection for 
PTSD is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  VA is not required, therefore, to provide 
this notice.  The Board further notes that in June 2002, the 
veteran was provided with notice regarding additional sources 
of evidence for assault claims in accordance with 38 C.F.R. 
§ 3.304(f)(3).   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  Although the veteran has not been afforded an 
examination and an etiological opinion has not been obtained, 
as previously noted, there is no probative objective evidence 
dated contemporaneously with service for an examiner to 
review.  Under the circumstances, the Board has determined 
that the evidence does not warrant further development.  See 
Bradford v. Nicholson, No. 03-1204 (July 20, 2006), silp-op 
at 10 (holding that the decision to obtain a professional 
opinion under 38 C.F.R. § 3.304(f) is wholly within VA's 
discretion); see also Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).






ORDER

Service connection for PTSD is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


